                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MICHAEL BREWER,                               )
                                               )
                      Plaintiff,               )
                                               )
 vs.                                           )   Case No. 3:17-CV-222-MAB
                                               )
 VENERIO SANTOS and                            )
 ARNEL GARCIA,                                 )
                                               )
                      Defendants.              )


                         MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

       Currently pending in this matter is the motion for summary judgment filed by

Defendants Dr. Venerio Santos and Dr. Arnel Garcia (Doc. 37), as well as, the Report and

Recommendation issued by the undersigned on October 18, 2019, recommending that the

motion for summary judgment be granted (Doc. 53). Plaintiff Michael Brewer filed an

objection to the Report and Recommendation, to which Defendants filed a response

(Docs. 54, 55). Before District Judge J. Phil Gilbert entered an order adopting or rejecting

the Report and Recommendation, the final consent from Defendants was filed and Judge

Gilbert referred the case to the undersigned pursuant to 28 U.S.C. § 636(c) for all further

proceedings (Docs. 8, 44, 45).

       Now that the undersigned is the presiding judge in this matter, the Report and

Recommendation dated October 19, 2019 (Doc. 53) is adopted as the undersigned’s final

order on Defendants’ motion for summary judgment (Doc. 37), and the motion for

                                        Page 1 of 3
summary judgment is granted. The Court construes and considers Plaintiff’s objections

as a motion to reconsider.

       To recap, Plaintiff was proceeding on an Eighth Amendment deliberate

indifference claim against Defendants Dr. Venerio Santos and Dr. Arnel Garcia for failing

to provide adequate treatment for his injured pinky finger (Docs. 1, 9, 53). In granting

summary judgment, the Court declined to address whether Plaintiff’s finger injury

constituted a serious medical need and instead concluded that the evidence when viewed

in a light most favorable to Plaintiff did not establish a genuine issue of fact as to whether

Defendants acted with deliberate indifference (Doc. 53). Plaintiff objects to the conclusion

that neither Dr. Santos nor Dr. Garcia were deliberately indifferent when both of them

testified that the proper treatment for a sprain is immobilization/splinting, but neither of

them prescribed that treatment, and Dr. Santos also did not prescribe Plaintiff any pain

medication (Doc. 54).

       The Court notes that Plaintiff’s objections are a recapitulation of the arguments he

made in his response in opposition to the motion for summary judgment that were

already considered and rejected by the undersigned (Doc. 42). See Ahmed v. Ashcroft, 388

F.3d 247, 249 (7th Cir. 2004) (“A motion that merely republishes the reasons that had

failed to convince the [court] in the first place gives the [court] no reason to change its

mind.”). The Court has nevertheless carefully reviewed Plaintiff’s objections, the findings

of fact and conclusions of law set forth in the Report and Recommendation, and the

relevant evidence (namely, the depositions of Dr. Santos and Dr. Garcia), and given fresh

consideration to whether Dr. Santos and Dr. Garcia were deliberately indifferent. The
                                         Page 2 of 3
Court remains convinced that its analysis was sound, and it was correct in granting

summary judgment to Defendants. Consequently, Plaintiff’s objections, which have been

construed as a motion to reconsider, are DENIED.

                                     CONCLUSION

      The Report and Recommendation dated October 18, 2019 (Doc. 53) is ADOPTED

as the undersigned’s final Order on Defendants’ motion for summary judgment. The

motion for summary judgment (Doc. 37) is GRANTED. Plaintiff’s Objections (Doc. 54),

which have been construed as a motion to reconsider, are DENIED. Defendants Dr.

Venerio Santos and Dr. Arnel Garcia are DISMISSED with prejudice from this action.

The Clerk of Court is directed to enter judgment accordingly and close this case on the

Court’s docket.



      IT IS SO ORDERED.

      DATED: March 25, 2020

                                               s/ Mark A. Beatty
                                               MARK A. BEATTY
                                               United States Magistrate Judge




                                      Page 3 of 3
